DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 and 8/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 11-12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US pub. 2010/0329120) (Eff filing date of app: 6/30/2009) (Hereinafter Zhang) in view of Lister (US Pub. 2010/0088206) (Eff filing date of app: 10/8/2008). 


As to claims 1 and 11, Zhang teaches a computer-based method for providing a consolidated transfer matrix, the method comprising: 
creating a plurality of nodes in a graph database that is stored in a computer memory, each node corresponding to one of a plurality of entities (see abstract and fig 3A and 3B, graph comprising nodes and links);  
creating an edge in the graph database corresponding to the transfer request, the edge connecting a first node to a second node wherein the first node corresponds to the sender entity and the second node corresponds to the recipient entity, and the edge is associated with the amount (see fig. 4A and 4B and p. 4 and 84, “Link costs are assigned to the links at step 222.  In particular embodiments, links directed towards the destination node may be assigned the greatest cost, and links directed towards the source node may be assigned the least cost.  FIG. 7B illustrates the example cost assignments.  The links with the greatest costs have been removed since they have infinite costs.  In certain embodiments, portions of the path that share a common risk with seed path may be removed.  For example, one or more links (and/or one or more nodes) that share a common risk with the seed path may be removed.”);  
receiving one or more additional transfer requests (see p. 82);  
creating another edge in the graph database for each of the additional transfer requests (see p. 4, 24, and 82, “One or more seed paths from a source node to a destination node of transformed graph 36 are generated at step 214.”);  
traversing the graph database (see p. 37-38, Path);  
consolidating the graph database, said consolidating comprising replacing a series of edges that form a multi-hop path with a set of replacement edges associated with fewer hops than the multi-hop path (see p. 16 and 85 and fig 3B and 4B, “The transformed graph may turn the 
executing one or more transfers according to the consolidated graph database (see p. 16, “System 10 may then determine disjoint paths of the transformed graph with the optimized number of hops.” And p. 2, “Accordingly, a least-regenerator route may be found by determining the least-hop route of transformed graph 36.  Thus, a pair of disjoint paths with the least number of regenerators may be found by determining the pair of disjoint path with the least number of hops on transformed graph 36.”). 
Zhang does not teach receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount.
Lister teaches a method for business to business electronic payment processing, see abstract, in which he teaches receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount (see abstract and fig 1, supplier, seller buyer and invoice).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Zhang by the teaching of Lister, because receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount, would enable the method because, “The B2B gateway organizes the payment messages according to the supplier being paid and the payment system that will be used for the payment. ” see p. 4.


 
As to claim 3 and 12, Zhang as modified teaches wherein, when the multi-hop path of the series of edges connects a node C back to said node C, the set of replacement edges comprises a result of a difference function applied to the series of edges, and, when the result is below a predetermined threshold amount, the set of replacement edges reduces to a null set (see Zhang, p. 23, “The graph may be transformed by adding virtual links that connect to nodes that are optically reachable without a regenerator.  The transformation changes a least-regenerator routing problem to a least-hop routing problem.  Accordingly, a least-regenerator route may be found by determining the least-hop route of transformed graph 36.”). 
 
As to claim 4, Zhang as modified teaches wherein the plurality of entities comprises a mesh of trusted entities, wherein each entity in the plurality of entities comprises a level of trust vis-a-vis all other entities in the plurality of entities (see Lister, p. 75, “The supplier can interface securely with only the trusted B2B gateway.”). 
 
As to claim 5, Zhang as modified teaches The method of claim 1, further comprising compiling the plurality of entities, via an artificial intelligence ("AI") module, from a master list of entities (see p. 22, computer system and fig. 1). 
 

 
As to claim 8, Zhang as modified teaches wherein the consolidating is invisible to the plurality of entities (see Zhang, fig. 1, the seed path generator and path finder are in the computer system and the user don’t know how the consolidation is been done). 
 
As to claim 9, Zhang as modified teaches the method of further comprising implementing the graph database as a distributed ledger (see Zhang, fig. 3A, 3B, 4C, and 5A). 
 

Claims 7, 10, 14-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lister and further in view of Ford (SU pub 2016/0261690) (Eff filing date of app: 6/25/2015). 

As to claim 7, Zhang does not teach the method further comprising associating the time window with an incentive value, wherein the amount of the incentive value is based at least in part on the size of the time window.
Ford teaches the method further comprising associating the time window with an incentive value, wherein the amount of the incentive value is based at least in part on the size of the time window (see ford, p. 99, time period). 
Zhang by the teaching of Ford, because associating…, would enable the method to make the best choice in view of the time that it will take.

As to claim 10, Zhang does not teach wherein the distributed ledger comprises a plurality of blockchain nodes, and the plurality of blockchain nodes comprise a plurality of computer systems associated with the plurality of entities.
Ford teaches computing device configuration and management using secure transaction ledger, see abstract, in which he teaches  wherein the distributed ledger comprises a plurality of blockchain nodes, and the plurality of blockchain nodes comprise a plurality of computer systems associated with the plurality of entities (see abstract, “In embodiments, a computing device, or a number of devices, may receive from a managing entity one or more messages via a block chain that is maintained by a plurality of decentralized nodes in a peer-to-peer network.” And p. 43, “Peer-to-peer network 105 represents a computing environment for operating a decentralized framework that maintains a distributed data structure, which may be referred to herein as a secure distributed transaction ledger or a block chain.” And claim 10, “comprising a plurality of nodes that maintain a cryptographically secure and public block chain comprising a cryptographically linked sets of data blocks;  a message receiving component that identifies a message in the block chain directed to the information handling device and that extracts the message;  an authentication component, communicatively coupled to the message receiving component, that receives at least part of the message from the message receiving component and authenticates that the message originated from an authorized entity from which the information handling device should take instruction;”). 
Zhang by the teaching of Ford, because distributed…, would enable the method because, “This secure distributed transaction ledger may support various functions, such as distributing computational tasks from one or more systems to one or more other systems, supporting a cryptocurrency and messaging, among other functions.” (see p. 43).
As to claim 14, Zhang as modified teaches claim 14, see rejection of claims 9 and 10.

As to claim 13, Zhang as modified teach wherein each transfer request is associated with a time window, and the consolidation engine is further configured to: 
adhere to the time window when replacing the series of edges with the set of replacement edges (see Lister, p. 77, real time);  and 
associate the time window with an incentive value, wherein the amount of the incentive value is based at least in part on the size of the time window (see ford, p. 99, time period). 

As to claim 15, Zhang teaches a computer-based method for providing a consolidated transfer matrix, the method comprising: 
receiving one or more additional transfer requests (see p. 82);  
consolidating the database, said consolidating comprising replacing a series of chained links with a set of replacement links, wherein said set of replacement links comprises fewer links than the series of chained links (see p. 16 and 85 and fig 3B and 4B, “The transformed graph may turn the problem of finding the optimized (such as smallest) number of regenerators into finding the optimized (such as smallest) number of hops.” And p. 26, “Path pair finder 38 may 
executing one or more transfers according to the consolidated database (see p. 16, “System 10 may then determine disjoint paths of the transformed graph with the optimized number of hops.” And p. 2, “Accordingly, a least-regenerator route may be found by determining the least-hop route of transformed graph 36.  Thus, a pair of disjoint paths with the least number of regenerators may be found by determining the pair of disjoint path with the least number of hops on transformed graph 36.”). 

Zhang does not teach receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount.
Lister teaches a method for business to business electronic payment processing, see abstract, in which he teaches receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount (see abstract and fig 1, supplier, seller buyer and invoice).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Zhang by the teaching of Lister, because receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, and an amount, would enable the method because, “The B2B gateway organizes the payment messages according to the supplier being paid and the payment system that will be used for the payment. ” see p. 4.


storing the transfer request as a link in the database; and
storing the additional transfer requests as additional links in the database.  
Ford teaches computing device configuration and management using secure transaction ledger, see abstract, in which he teaches storing a plurality of entities in a database, said database that is implemented as a distributed ledger, wherein the distributed ledger comprises a plurality of blockchain nodes, and the plurality of blockchain nodes comprise a plurality of computer systems associated with the plurality of entities (see abstract, “In embodiments, a computing device, or a number of devices, may receive from a managing entity one or more messages via a block chain that is maintained by a plurality of decentralized nodes in a peer-to-peer network.” And p. 43, “Peer-to-peer network 105 represents a computing environment for operating a decentralized framework that maintains a distributed data structure, which may be referred to herein as a secure distributed transaction ledger or a block chain.” And claim 10, “comprising a plurality of nodes that maintain a cryptographically secure and public block chain comprising a cryptographically linked sets of data blocks;  a message receiving component that identifies a message in the block chain directed to the information handling device and that extracts the message;  an authentication component, communicatively coupled to the message receiving component, that receives at least part of the message from the message receiving component and authenticates that the message originated from an authorized entity from which the information handling device should take instruction;”);  

storing the additional transfer requests as additional links in the database (see p. 34, data storage transactions).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Zhang by the teaching of Ford, because storing …, would enable the method because, “As the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information.  One option available to users is information handling systems.  An information handling system (or computing device) generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information.  Because technology and information handling needs and requirements vary between different users or applications, information handling systems may also vary regarding what information is handled, how the information is handled, how much information is processed, stored, or communicated, and how quickly and efficiently the information may be processed, stored, or communicated.” (see p. 5).

As to claim 16, Zhang as modified teaches wherein: 
the database is a graph database (see Zhang, abstract);  
each entity from the plurality of entities is represented as a node in the graph database (see Zhang, abstract, “A set of seed paths from a source node to a destination node of the transformed graph is generated.”);  and 

 
As to claim 17, Zhang as modified teaches wherein: when the series of links connects an 
entity A to an entity B, the set of replacement links comprises a single link that connects the entity A to the entity B (see Zhang, fig. 3B and p. 33 and 36, where you can see all the nodes and a path with less hops);  and 
when the series of links connects an entity C back to said entity C, the set of replacement links comprises a result of a difference function applied to the series of links, and, when the result is below a predetermined threshold amount, the set of replacement links reduces to a null set set  (see Zhang, p. 23, “The graph may be transformed by adding virtual links that connect to nodes that are optically reachable without a regenerator.  The transformation changes a least-regenerator routing problem to a least-hop routing problem.  Accordingly, a least-regenerator route may be found by determining the least-hop route of transformed graph 36.”). 

As to claim 18, Zhnag as modified teaches claim 18, see rejection of claims 6 and 7.

As to claim 19, Zhnag as modified teaches claim 19, see rejection of claims 4 and 5.

As to claim 20, Zhnag as modified teaches claim 20, see rejection of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164